DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 February, 2020 is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of the user of implied phrases ,i.e., “The present invention relates generally to” and “the present invention relates to” within lines 1 and 6.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, each of the flow path line between the first operating part and the temperature control object and the flow path line between the second operating part and the temperature control objection, which renders the claim indefinite. In particular, a single flow path line is recited in claim 1, such that the first and second operating parts are provided at first and second ends of the single flow path line. It is unclear whether the claims are intended to be directed to a single buffering chamber which is disposed along the flow path line either between the first operating part and the temperature control object, between the second operating part and the temperature control object, or whether there is an additional flow path line now required by the claims. For examination purposes, it is being interpreted the claims are directed to a buffer chamber provided on either the flow path line between the first operating part and the temperature control object or the flow path line between the second operating part and the temperature control object, and controlling a temperature of the temperature control medium.
Claim 8 depends from rejected claim 7, and therefore, is further rejected under 35 U.S.C. 112(b) due to dependency.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first operating part” and “second operating part” in claims 1, 4-5 and 7; “heat source part” in claims 1, 4-6, and 8; “first heat source part” in claim 5; “second heat source part” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IPPOUSHI (US 6,983,790 B2 – patent published 10 January, 2006).
As to claim 1, IPPOUSHI discloses a temperature control apparatus (embodiment of figures 3A-3B or 4A-4B) , comprising: 
a flow path line (1) being in communication with an inside of a temperature control object (2 or 3; col.4, line 64 – col.5, line 3 and col.5, lines 28-46); 
a first operating part (1a or 1b, in combination with 4 or 40) coupled to a first end of the flow path line (figures 3A-3B or 4A-4B); 
a second operating part (1a or 1b, in combination with 4 or 40) coupled to a second end of the flow path line (figures 3A-3B or 4A-4B); and 
a heat source part (2 or 3, whichever is not considered to be the temperature control object) supplying heat energy to or depriving the heat energy of a temperature control medium col.4, line 64 – col.5, line 3 and col.5, lines 28-46) of the flow path line (5 and 6 – gas and liquid forms of the working fluid that is directed into the flow path line), 
wherein the temperature control medium controls a temperature of the temperature control object while flowing bidirectionally in the flow path line by operation of the first and second operating parts (figures 3A-3B, 4A-4B; col.4, line 64 – col.5, line 3 and col.5, lines 28-46).

As to claim 4, IPPOUSHI discloses wherein the heat source part comprises a first heat source part (one of the various 2 or 3, whichever is construed as the heat source part) provided on the flow path line between the first operating part and the temperature control object (figures 3A-3B or 4A-4B).

As to claim 5, IPPOUSHI discloses wherein the heat source part comprises a second heat source part(one of the various 2 or 3, whichever is construed as the heat source part) provided on the flow path line between the second operating part and the temperature control object(figures 3A-3B or 4A-4B).

As to claim 6, IPPOUSHI discloses wherein the heat source part is provided on an outside of the flow path line (col.4, lines 23-25).

Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MEUNIER (US 5, 477, 705 – patent published 26 December, 1995).
As to claim 1, MEUNIER discloses a temperature control apparatus (embodiments of figures 1 or 3) , comprising: 
a flow path line (flow path of heat exchanger, 6) being in communication with an inside of a temperature control object (2); 
a first operating part (14 or 16) coupled to a first end of the flow path line (figures 1 or 3); 
a second operating part (14 or 16) coupled to a second end of the flow path line (figures 1 or 3); and 
a heat source part (8 or 44) supplying heat energy to or depriving the heat energy of a temperature control medium (10; col.4, lines 45-47; col. 4, lines 57-58; col. 6, lines 57-58) of the flow path line , 
wherein the temperature control medium controls a temperature of the temperature control object while flowing bidirectionally in the flow path line by operation of the first and second operating parts (col.2, lines  51-61; col.7, lines 2-21).

As to claim 2, MEUNIER discloses wherein the first and second operating parts are piston pumps (col.4, lines 51-58).

As to claim 7, MEUNIER discloses further comprising: 
a buffer chamber (chamber interior to 12) provided on either the flow path line between the first operating part (14 or 16) and the temperature control object(2) or the flow path line between the second operating part (14 or 16) and the temperature control object (2), and controlling a temperature of the temperature control medium (col.6, lines 43-46).

As to claim 8, MEUNIER discloses wherein the heat source part(when interpreted as 44) is provided inside the buffer chamber (figures 1 and 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over IPPOUSHI (US 6,983,790 B2 – patent published 10 January, 2006).
As to claim 9, IPPOUSHI discloses wherein the flow path line comprises: 
an internal flow path line provided inside the temperature control object (section of 1 which is provided internal to the arrangement location of the temperature control object, either 2 or 3); and 
an external flow path line provided outside the temperature control object(section of 1 which is provided external to the arrangement location of the temperature control object, either 2 or 3).
figures 12A-12b0, wherein the internal flow path (arrangement location of the temperature control object), may be provided with a plurality of branch flow paths (11; col.11,lines 25-28) which are horizontally and vertically disposed (figure 12B). This plurality of branched flow paths enable the advantageous effect of enhancing the heat transfer performance of the heat transport device, via turbulence, while not substantially increasing the pressure loss within the fluid channel (col.11,lines 28-29, in view of col. 11, lines 14-20). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the plurality of branched flow paths within the internal flow path to achieve this advantageous effect to enhance the heat transfer performance at the arrangement location of the temperature control device.

As to claim 10, IPPOUSHI, as modified, teaches wherein the plurality of branch flow paths are arranged in a planar manner (figures 12A and 12B). Again, the plurality of branched flow paths enable the advantageous effect of enhancing the heat transfer performance of the heat transport device, via turbulence, while not substantially increasing the pressure loss within the fluid channel (col.11,lines 28-29, in view of col. 11, lines 14-20). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the plurality of branched flow paths within the internal flow path, in a planar manner, to achieve this advantageous effect to enhance the heat transfer performance at the arrangement location of the temperature control device.

As to claim 11, IPPOUSHI, as modified, teaches wherein the plurality of branch flow paths are arranged vertically(figures 12A and 12B). Again, the plurality of branched flow paths col.11,lines 28-29, in view of col. 11, lines 14-20). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the plurality of branched flow paths within the internal flow path, in a vertical arrangement, to achieve this advantageous effect to enhance the heat transfer performance at the arrangement location of the temperature control device.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEUNIER (US 5, 477, 705 – patent published 26 December, 1995), in view of COLONGO (US 9,310,145 B2 – patent published 12 April, 2016).
As to claim 3, MEUNIER discloses the use of piston pumps, but does not disclose further wherein an air layer is provided between an end of each of the piston pumps and the temperature control medium.
However, COLONGO teaches a piston (404) which includes a gas phase (403’) formed between the piston and a liquid fluid (403), as shown in figure 4B-4C. Further, COLONGO teaches that air screens between components is a known concept for the purpose electrical insulation between components, to avoid transmission of electrical arcs and the propagation of the electrical arcs, at least from a cold part of a device to a hot part of a device (col.1, line 50-57; col.3,lines 34-44). More so, providing the air between the components is advantageous in applications which utilize electrical or electronic equipment whose potential malfunctions could prove dangerous to the other components of the system (col. 3,lines 34-44). As such, it would be obvious to those having ordinary skill within the art, prior to the date the invention was 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/23/2022